251 Ga. 37 (1983)
302 S.E.2d 568
JORDAN et al.
v.
ATLANTA NEIGHBORHOOD HOUSING SERVICES, INC.
39660.
Supreme Court of Georgia.
Decided May 12, 1983.
Schultz & Utley, Michael E. Utley, for appellants.
Hazleton & Sweet, John F. Sweet, Daniel K. Anglin, for appellee.
PER CURIAM.
After foreclosure of the interest of the Jordans under a deed to secure debt, Atlanta Neighborhood Housing Services, Inc., filed this dispossessory proceeding against them in the State Court of Fulton County. In a separate civil action previously filed and then pending in the Superior Court of Fulton County, the superior court had refused to enjoin the foreclosure.
The Jordans appeal to this Court from entry by the state court of an order granting a writ of possession. They contend that these dispossessory proceedings involved a question of title to land; hence, that the state court lacked jurisdiction. Further, they assert that the dispossessory proceedings should have been filed as a mandatory counterclaim in the action then pending in the superior court.
Right of possession, not title to land, was the issue before the state court. Accordingly, jurisdiction of the appeal is in the Court of *38 Appeals. Ryals v. Atlantic Life Ins. Co., 181 Ga. 541 (182 SE 896) (1935); Ryals v. Atlantic Life Ins. Co., Ga. App. 469 (186 SE 197) (1936).
Transferred to the Court of Appeals. All the Justices concur.